Citation Nr: 0917440	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  00-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  Subsequently, the Board has 
remanded this matter to the RO for additional development in 
August 2004, June 2005, and May 2008.

A Board decision in August 2004 denied service connection for 
posttraumatic stress disorder (PTSD).  The Veteran did not 
appeal that decision and it is final.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for an acquired psychiatric 
disorder by correspondence dated in December 2001, September 
2004, July 2005, November 2006, and May 2008.  

In its June 2005 remand, the Board requested a VA examination 
of whether the Veteran currently has an acquired psychiatric 
disorder and, if so, an opinion as to its onset.  The October 
2006 VA examiner noted in his report that the Veteran told 
him that in 1996 he began receiving disability benefits from 
the Social Security Administration (SSA).  There is no 
indication in the claims file that the RO attempted to obtain 
the Veteran's SSA medical records or determine whether the 
Veteran successfully obtained SSA disability benefits for the 
condition under appeal in this case.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Therefore, when VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

In its May 2008 remand, the Board requested a VA examination 
of the Veteran by a psychiatrist because the October 2006 VA 
examination was conducted by a psychologist who failed to 
provide detailed responses or discussion of specific evidence 
of record as the Board requested in its June 2005 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders).  The 
September 2008 VA examiner diagnosed the Veteran with 
depressive disorder, not otherwise specified, and personality 
disorder, not otherwise specified.  The AMC/RO then requested 
that the examiner opine on whether any current psychiatric 
disorders were traceable to symptoms or treatment the Veteran 
experienced while in service.  In a January 2009 addendum to 
the September 2008 examination, this same examiner noted that 
the Veteran had a history of depressive symptoms and anxiety, 
off and on, and issues related to relationships, almost 
throughout his life and that symptoms of his depressive 
disorder and personality disorder were traceable to symptoms 
he experienced in service and in the period before service.  
The examiner thought it was evident, and his best judgment, 
that the Veteran had symptoms of depression even before the 
Veteran enlisted in service.  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not clearly determined whether there 
is clear and unmistakable evidence that any currently 
diagnosed depressive disorder and personality disorder pre-
existed the appellant's entry into active military service in 
January 1964 and was not aggravated by service.  While the 
September 2008 VA examiner opined that the Veteran did not 
have any psychiatric condition acquired while in service or 
acquired post-service, he failed to state whether either the 
Veteran's depressive disorder was aggravated during the 
Veteran's period of active service.  The Veteran contends his 
psychiatric disorder was aggravated during service due to 
unpleasant experiences in the military and southern antipathy 
to Northerners while he was stationed in Texas.  On remand 
the AMC/RO should request that the September 2008 VA examiner 
review the claims file and provide a medical opinion as to 
whether the Veteran's depressive disorder clearly and 
unmistakably pre-existed service; and, if so, whether either 
increased in disability during service (were aggravated or 
permanently worsened) or whether any increase in disability 
was due to the natural progression of the disease during the 
Veteran's period of service.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from the VA Healthcare Network for Upstate New York; however, 
as the claims file only includes records from those 
facilities dated up to December 2000, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his psychiatric 
complaints and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of such 
disorders from the VA Healthcare Network 
for Upstate New York, for the period from 
December 2000 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  The AMC/RO should arrange for the VA 
staff psychiatrist who interviewed the 
Veteran in September 2008 and who 
conducted his VA examination at the Albany 
VAMC to review his report and then fully 
respond to the questions posed by the 
Board herein.  The claims folder and a 
copy of this remand must be made available 
to the psychiatrist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following a review of the claims folder, 
and of any notes of his September 2008 
interview of the Veteran and his 
subsequent January 2009 addendum, the 
psychiatrist then should provide an 
opinion with respect to:
        A.  Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's depressive 
disorder pre-existed the Veteran's entry 
into service in January 1964; and, if so: 
        B.  Whether the disorder was 
aggravated (permanently worsened) as the 
result of active service, and, if so, 
whether that increase in disability was 
due to the natural progression of the 
disease.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




